                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 UNITED STATES OF AMERICA                        )
                 Plaintiff,                      )
                                                 )
      v.                                         )    Case No.: 1:20CV1045
                                                 )
 HIRSCHFELD INDUSTRIES BRIDGE,                   )
 LLC,                                            )
                Defendant.                       )    COMPLAINT

       Plaintiff, the United States of America, on behalf of its agency, the United States

Department of the Treasury, Bureau of the Fiscal Service, Acting on behalf of U.S.

Department of Health and Human Services, Centers for Medicare and Medicaid Services,

by and through its attorney, Matthew G.T. Martin, United States Attorney for the Middle

District of North Carolina, brings this action against Hirschfeld Industries Bridge, LLC,

complaining and alleging as follows:

       1.     Plaintiff is the United States of America, and the Court has jurisdiction over

this action pursuant to Title 28, United States Code, § 1345.

       2.     The Defendant, Hirschfeld Industries Bridge, LLC, is, upon information and

belief, a limited liability company, with a principal place of business in Greensboro, North

Carolina, within the jurisdiction of this court, and with a registered office in Raleigh, North

Carolina.




             Case 1:20-cv-01045 Document 1 Filed 11/23/20 Page 1 of 6
       3.     The Defendant, Hirschfeld Industries Bridge, LLC, as a “responsible entity”

under the Medicare statutes 1, owes a debt to the U.S. Department of Health and Human

Services, Centers for Medicare and Medicaid Services (CMS), arising in connection with

the overpayment of Medicare benefits payments made by CMS under the Medicare

Secondary Payer (MSP) program (42 U.S.C. §1395y(b) & 42 C.F.R. 411.20, et seq.). As

a responsible entity, Defendant is required to repay the Medicare program for mistakenly

made primary payments for services furnished to the Medicare beneficiaries listed below

for which the actual primary payment responsibility lies with a group health plan (GHP).

The total amount due is $42,937.47.

       4.     The Defendant, Hirschfeld Industries Bridge, LLC, owes a total of

$42,937.47, comprised of four delinquent debts arising from payments made for four

identified Medicare beneficiaries, as follows:

       Debt # 1: TRFM:34651936 in the amount of $19,631.46
             Treasury Case Number: L34651936
             Agency Debt Number: 740549610
             Medicare Case ID: 2019235000000041
             Beneficiary: L.V.




1
 “Responsible Entities” for this debt include the employer, insurer, claims processing third
party administrator (“TPA”), GHP, or other plan sponsor. “[T]he United States may bring
suit ‘against any or all entities that are or were required or responsible ... to make payment.’
42 U.S.C. § 1395y(b) (2) (B) (iii). This includes entities required to pay ‘directly, as an
insurer or self-insurer, as a third party administrator, as an employer that sponsors or
contributes to a group health plan, or a large group health plan, or otherwise.’” Dialysis of
Des Moines, LLC v. Smithfield Foods Healthcare Plan, No. 2:18CV653, 2019 WL
8892581, at *6 (E.D. Va. Aug. 5, 2019) (citing 42 U.S.C. § 1395y(b) (2) (B) (iii)) (emphasis
in original).
                                               2



             Case 1:20-cv-01045 Document 1 Filed 11/23/20 Page 2 of 6
      Debt # 2: TRFM:3465193434 in the amount of $16,415.96
            Treasury Case Number: L34651934
            Agency Debt Number: 740549609
            Medicare Case ID: 201813008010016
            Beneficiary: S.H.

      Debt # 3: TRFM:34548802 in the amount of $5,426.63
            Treasury Case Number: L34548802
            Agency Debt Number: 740548952
            Medicare Case ID: 201813008009991
            Beneficiary: G.P.

      Debt # 4: TRFM:34651932 in the amount of $1,463.42
            Treasury Case Number: L34651932
            Agency Debt Number: 740549608
            Medicare Case ID: 201813008009996
            Beneficiary: S.G.

      5.     Although the identified individual beneficiaries may have been entitled to

Medicare, when certain conditions delineated within the Medicare laws (42 U.S.C.

§ 1395y(b)) and regulations (42 C.F.R. § 411.20, et seq.) are satisfied, the Medicare

Secondary Payer (MSP) statute requires GHPs to make primary payment for services

furnished to Medicare beneficiaries who are also covered by a GHP. The conditions for

GHP primary payment for the four beneficiaries were satisfied at the time Medicare made

primary payments for certain services.

      6.     The MSP statute and regulations require Medicare to recover primary

payments it mistakenly made for which a GHP is the proper primary payer. Recovery may

be made from any of the responsible entities.



                                            3



            Case 1:20-cv-01045 Document 1 Filed 11/23/20 Page 3 of 6
                                        COUNT 1

       7.     Defendant is indebted to plaintiff in the sub-amount of $19,631.46. Said debt

is more fully described in the Certificate of Indebtedness, a copy of which is attached

hereto, and made a part hereof and marked Exhibit 1.

       8.     Demand has been made upon defendant for the above sum and defendant has

neglected and refused to pay same and persists in that refusal.

                                        COUNT 2

       9.     Defendant is indebted to plaintiff in the sub-amount of $16,415.96. Said debt

is more fully described in the Certificate of Indebtedness, a copy of which is attached

hereto, and made a part hereof and marked Exhibit 2.

       10.    Demand has been made upon defendant for the above sum and defendant has

neglected and refused to pay same and persists in that refusal.

                                        COUNT 3

       11.    Defendant is indebted to plaintiff in the sub-amount of $5,426.63. Said debt

is more fully described in the Certificate of Indebtedness, a copy of which is attached

hereto, and made a part hereof and marked Exhibit 3.

       12.    Demand has been made upon defendant for the above sum and defendant has

neglected and refused to pay same and persists in that refusal.




                                             4



             Case 1:20-cv-01045 Document 1 Filed 11/23/20 Page 4 of 6
                                          COUNT 4

       13.    Defendant is indebted to plaintiff in the sub-amount of $1,463.42. Said debt

is more fully described in the Certificate of Indebtedness, a copy of which is attached

hereto, and made a part hereof and marked Exhibit 4.

       14.    Demand has been made upon defendant for the above sum and defendant has

neglected and refused to pay same and persists in that refusal.

       15.    The above described indebtedness in the total amount of $42,937.47 is a debt to

the United States as defined in the Federal Debt Collection Procedures Act of 1990, 28 U.S.C. ''

3001-3308. See 28 U.S.C. ' 3002(3)(B).

       WHEREFORE, Plaintiff prays for judgment against the Defendant for the amount

of $42,937.47, which includes:

       (1)    $19,631.46 which includes principal in the amount of $17,743.22, interest

computed as of September 24, 2020, in the amount of $1,888.24, and additional interest at

the rate of 10.25 percent per annum from September 25, 2020, until judgment; together with

post-judgment interest as allowed by law and costs, as is more fully shown on the Certificate

of Indebtedness attached hereto as Exhibit 1 and incorporated herein by reference, and for

such other and further relief as the court may deem just, fair and reasonable;

       (2)    $16,415.96 which includes principal in the amount of $14,836.99, interest

computed as of September 24, 2020, in the amount of $1,578.97 and additional interest at

the rate of 10.25 percent per annum from September 25, 2020, until judgment; together with

post-judgment interest as allowed by law and costs, as is more fully shown on the Certificate


                                               5



             Case 1:20-cv-01045 Document 1 Filed 11/23/20 Page 5 of 6
of Indebtedness attached hereto as Exhibit 2 and incorporated herein by reference and for

such other and further relief as the court may deem just, fair and reasonable;

       (3)    $5,426.63 which includes principal in the amount of $4,895.64, interest

computed as of September 24, 2020, in the amount of $530.99, and additional interest at the

rate of 10.25 percent per annum from September 25, 2020, until judgment; together with

post-judgment interest as allowed by law and costs, as is more fully shown on the Certificate

of Indebtedness attached hereto as Exhibit 3 and incorporated herein by reference and for

such other and further relief as the court may deem just, fair and reasonable; and

         (4) $1,463.42 which includes principal in the amount of $1,322.67, interest

computed as of September 24, 2020, in the amount of $140.75, and additional interest at the

rate of 10.25 percent per annum from September 25, 2020, until judgment; together with

post-judgment interest as allowed by law and costs, as is more fully shown on the Certificate

of Indebtedness attached hereto as Exhibit 4 and incorporated herein by reference and for

such other and further relief as the court may deem just, fair and reasonable.

              This the 19th day of November, 2020.

                                                  MATTHEW G.T. MARTIN
                                                  United States Attorney

                                                  /s/ Joan B. Childs
                                                  Assistant United States
                                                  Attorney NCSB# 18100
                                                  United States Attorney’s Office
                                                  Middle District of North Carolina
                                                  101 S. Edgeworth St., 4th Floor
                                                  Greensboro, NC 27401
                                                  Telephone: (336) 333-5351
                                                  Email: joan.childs@usdoj.gov

                                             6



             Case 1:20-cv-01045 Document 1 Filed 11/23/20 Page 6 of 6
                              U.S. DEPARTMENT OF THE TREASURY
                                BUREAU OF THE FISCAL SERVICE
                                      WASH]NCTON. D.C.20221

                                     ACTING ON BEHALF OF
                           U.S. Department of Health and Human Services,
                             Centers for Medicare and Medicaid Services
                                CERTIFICATE OF INDEBTEDNESS

Debtor Name(s) and Address(es):

Hirschfeld I ndustries Bridge
l45l S. Elm Eugene Street
Greensboro, NC, 27406

Re: Treasury Claim TRFM.,34651936

I certi! that the U.S. Department of Health and Human Services, Centers for Medicare and Medicaid
Services (CMS) records show that the debtor named above is indebted to the United States in the amount
stated as follows:

                                              Principal:     $ 17,743.22
                            Interest through 9124120+   :    $ 1,888.24

(pursuantto3lU.S.C.37l7(e)and37ll(gX6).(7);31 C.F.R.285.12(i)and3lC.F.R.90l.l(fl:and28U.S.C.527.note)


                  TOTAL debt owed       as   of 9124120202   $ 19,631.46
+Per the CMS agency profile with Treasury, interest continues to accrue at the rate   of   10.25%o.


This debt reportedly arose in connection with the debtor's failure to repay a517,743.22 Medicare benefits
overpayment for medical services that were incorrectly billed to the Medicare Program (42 C.F.R. 405:42
U.S.C. 1395) between June, 2013-December, 2016.

CERTIFICATION:           Pursuant to 28 USC ss. 1746, I certifo under penalty of pedury that the foregoing
is true and correct to the best of my knowledge and belief based upon information provided by the U.S.
Department of Health and Human Services, Cenlers for Medicare and Medicaid Services (CMS).




                                    9t25/202o


    x
    o9/241202O

    Signed by: Natalie R Stubbs
Natalie Stubbs
Financial Program Specialist
U.S. Department of the Treasury
Bureau of Fiscal Service




                 Case 1:20-cv-01045 Document 1-1 Filed 11/23/20 Page 1 of 1
                                   U.S. DEPARTMENT OF THE TREASURY
                                     BUREAU OF THE FISCAL SERVICE
                                          WASHINGTON, D.C.20?27

                                          ACTING ON BEHALF OF
                                U.S. Department of Health and Human Services,
                                  Centers for Medicare and Medicaid Services
                                     CERTIFICATE OF INDEBTEDNESS

Debtor Name(s) and Address(es):

Hirschfeld lndustries Bridge
l45l S. Elm Eugene Street
Greensboro, NC, 27406

Re: Treasury Claim TRFM:3465193434

I certif, that the U.S. Department of Health and Human Services, Centers for Medicare and Medicaid
Services (CMS) records show that the debtor named above is indebted to the United States in the amount
stated as follows:

                                                    Principal:         $ 14,836.99
                                 Interest through 9/24120*      :      s 1,578.97

(pursuanl to   3l   U.S.C.3717(e) and 37.ll(gX6). (7):31 C.F.R.285.12(i) and 3l C.F.R. 901.1(l): and 28 U.S.C.527, note)


                    TOTALdebtowed asof 9124D020: $                        16,415.96

*Per the CMS agency profile with Treasury, interest continues to accrue at the rate                  of   10.25o/o.


This debt reportedly arose in connection with the debtor's failure to repay a $14,836.99 Medicare benefits
overpayment for medical services that were incorrectly billed to the Medicare Program (42 C.F.R. 405;42
U.S.C. 1395) between July, 2015-December, 2016.

CERTIFICATION:           Pursuant to 28 USC ss. 1746, I certifu under penalty of perjury that the foregoing
is true and correct to the best of my knowledge and belief based upon information provided by the U.S.
Department of Health and Human Services, Centers for Medicare and Medicaid Services (CMS).




                                           9/2sRO20


 X
 09/24/2020
 Signed by: Natalie      R-   Stubbs
Natalie Stubbs
Financial Program Special ist
U.S. Department of the Treasury
Bureau of Fiscal Service                                                                                                   GOVERNMENT
                                                                                                                             EXHIBIT




               Case 1:20-cv-01045 Document 1-2 Filed 11/23/20 Page 1 of 2
                                  U.S. DEPARTMENT OF THE TREASURY
                                    BUREAU OF THE FISCAL SERVICE
                                         WASHI NGTON, D,C . 20227

                                         ACTING ON BE}IALF OF
                               U.S. Department of Health and Human Services,
                                 Centers for Medicare and Medicaid Services
                                    CERTIFICATE OF INDEBTEDNESS

Debtor Name(s) and Address(es):

Hirschfeld Industries Bridge
l0l Centerport Drive, Suite 400
Greensboro, NC,27409

Re: Treasury Claim TRFM:34548802

I certifl that the U.S. Department of Health and Human Services, Centers for Medicare and Medicaid
Services (CMS) records show that the debtor named above is indebted to the United States in the amount
stated as follows:

                                                   Principal:        s 4,895.64
                                lnterest through 9124/20*     :      $ 530.99

(punuant to   3l   U.S.C. 3717(e) and 371l(gX6). (7):31 C.F.R.285.12(i) and   3l   C.F.R. 901.1(f): and 28 U.S.C. 527. note)


                   TOTALdebtowed asof 912412020: $ 5,426.63
+Per the CMS agency profile with Treasury, interest continues lo accrue at
                                                                           the rate                      of   10.25%.

This debt reportedly arose in connection with the debtor's failure to rcpay a$4,895.64 Medicare benefits
overpayment for medical services that were incorrectly billed to lhe Medicare Program (42 C.F.R- 405;42
U.S.C. 1395) between November, 201 l-December, 2016.

CERTIFICATION: Pursuant to 28 USC ss. 1746, I certi! under penalty of perjury that the foregoing
is true and correct to the best of my knowledge and belief based upon information provided by the U.S.
Department of Health and Human Services, Centers for Medicare and Medicaid Services (CMS).




                                         9f23/2020


 x
 09/24/2020

 Signed by: Natalie     R-   Stubbs
Natalie Stubbs
Financial Program Specialist
U.S. Department of the Treasury                                                                                                GOVERNMENT
Bureau of Fiscal Service                                                                                                         EXHIBIT




              Case 1:20-cv-01045 Document 1-2 Filed 11/23/20 Page 2 of 2
                                   U.S. DEPARTMENT OF THE TREASURY
                                     BUREAU OF THE FISCAL SERVICE
                                          WASHI NGTON, D,C . 20227

                                          ACTING ON BE}IALF OF
                                U.S. Department of Health and Human Services,
                                  Centers for Medicare and Medicaid Services
                                     CERTIFICATE OF INDEBTEDNESS

Debtor Name(s) and Address(es):

Hirschfeld Industries Bridge
l0l Centerpoft Drive, Suite 400
Greensboro, NC, 27409

Re: Treasury Claim TRFM:34548802

I certif, that the U.S. Department of Health and Human Services, Centers for Medicare and Medicaid
Services (CMS) records show that the debtor named above is indebted to the United States in the amount
stated as follows:

                                                       Principal:             $ 4,895.64
                                 Interest through 9124/20+             :      $ 530.99

(pursuant to   3l   U.S.C. 3717(e) and 371 I (gX6). (7):   3l   C.F.R. 285.12(i) and   3l C.F.R. 901.1(f);   and 28 U-S.C. 527. note)


                    TOTALdebtowed asof 9124DO20: $ 5,426.63
+Per the CMS agency profile with Treasury, interest continues to accrue at the rate                               of   10.25%'.

This debt reportedly arose in connection with the debtor's failure to repay a S4,895.64 Medicare benefits
overpayment for medical services that were incorrectly billed to the Medicare Program (42 C.F.R- 405;42
U.S.C. 1395) between November, 201 l-December, 2016.

CERTIFICATION:           Pursuant 1o 28 USC ss. 1746, I certiff under penalty of perjury that the foregoing
is true and correct to the best of my knowledge and belief based upon information provided by the U.S.
Department of Health and Human Services, Centers for Medicare and Medicaid Services (CMS).



                                            9/2512020


 X
 09/24/2020
 Signed b). Natalie      R-   Stubbs
Natalie Stubbs
Financial Program Specialist
U.S. Department ofthe Treasury
Bureau of Fiscal Service




               Case 1:20-cv-01045 Document 1-3 Filed 11/23/20 Page 1 of 1
                                   U.S, DEPARTMENT OF THE TREASURY
                                     BUREAU OF THE FISCAL SERVICE
                                                WASHINGTON, D.C.20227

                                          ACTING ON BEHALF OF
                                U.S. Department of Health and Human Services,
                                  Centers for Medicare and Medicaid Services
                                     CERTIFICATE OF INDEBTEDNESS

Debtor Name(s) and Address(es):

Hirschfeld Industries Bridge
I45l S. Elm Eugene Street
Greensboro, NC, 27406

Re: Treasury Claim TRFM:34651932

I certifo that the U.S. Department of Health and Human Services, Centers for Medicare and Medicaid
Services (CMS) records show that the debtor named above is indebted to the United States in the amount
stated as follows:

                                                       Principal:                 $ 1,322-67
                                 Interest through 9124120* :                      $ t40.75

(pursuant to   3l   U.S.C. 371 7(e) and 371 I (gX6), (7):   3   I   C.F.R. 285. I20) and   3   I   C.F.R. 901 .l (f); and 28 U.S.C. 527. note)


                    TOTALdebtowed asof 912412020: $                                  1,463.42

+Per the CMS agency profile with Treasury, interest continues to accrue at the
                                                                               rate                                       of 10-25%.

This debt reportedly arose in connection with the debtor's failure to repay a$1,322.67 Medicare benefits
overpayment for medical services that were incorrectly billed to the Medicare Program (42 C.F.R. 405;42
U.S.C. 1395) between July, 201S-December, 2016.

CERTIFICATION:                  Pursuant to 28 USC ss. 1746, I certiff under penalty of perjury that the foregoing
is true and correct to the best of my knowledge and belief based upon information provided by the U.S.
Department of Health and Human Services, Centers for Medicare and Medicaid Services (CMS).




 09/24/2020

 Signed by: Natalie R Stubbs
Natalie Stubbs
Financial Program Specialist
U.S. Department of the Treasury                                                                                                                  GOVERNMENT
Bureau of Fiscal Service                                                                                                                           EXHIBIT




               Case 1:20-cv-01045 Document 1-4 Filed 11/23/20 Page 1 of 1
